                   Case 2:20-cv-00588-RAJ Document 4 Filed 04/21/20 Page 1 of 1



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     KAREN ISAACSON,
 7                                                          CASE NO. 2:20-cv-00588-RAJ
                                 Plaintiff,
 8                                                          ORDER GRANTING
              v.
                                                            APPLICATION TO PROCEED IN
 9                                                          FORMA PAUPERIS
     BEN CARSON, et al.,
10                               Defendants.
11
              Plaintiff’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
12
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
13
     1915(e)(2)(B) before issuance of summons. See Plaintiff’s previous three complaints
14
     challenging reverse-mortgage provisions developed by the Department of Housing and Urban
15
     Development (“HUD”), which were dismissed for lack of subject matter jurisdiction and failure
16
     to state a claim (No. 16-cv-1254-JLR (Dkt. 26); No. 17-cv-1449-RSL (Dkt. 23); No. 19-cv-2059-
17
     RSL (Dkt. 8) (dismissed as frivolous)).
18
              The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Richard A.
19
     Jones.
20
              DATED this 21st day of April, 2020.
21

22                                                         A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
